DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danis et al (WO 2014/096418, June 2014).
Danis et al disclose treatment of epilepsy (see Abstract) comprising upregulating amount of miR-211, which is downregulated in epilepsy (see lines 18-21, Table 1 on page 21, lines 20-25 on page 26, Table 32 on page 145) by administering such miRNA molecule (see lines 7-11 on page 38). Such miR-211 has a sequence of SEQ ID NO: 132 (see Table 1 on page 21, sequence listing), which is identical to instant SEQ ID NO: 2. The miRNA molecule can be LNA, which is a mimetic of miRNA (see lines 13-14 on page 38) and can be administered to a brain (see lines 27-28 on page 60) and humans (see lines 18-20 on page 60). Epilepsy is a disorder characterized by seizures (see lines 3-7 on page 2), therefore it is inherent that treatment of epilepsy will treat seizures.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Danis et al, above, and in further view of Chu et al (Cancer Letters, 2013, 337: 114-124, of record), French (Epilepsia, 2007, 48 (Suppl.1): 3-7) and Pitkanen et al (Neurotherapeutics, 2014, 11: 286-296).
Teachings of Danis et al are discussed above.
Danis et al do not teach introducing miR-211 by transgenic modification, or treating refractory epilepsy, or treating an individual suffering from acute traumatic stress.
Chu et al teach transgenic mouse, producing miR-211 (see section 2.8 on page 116).
French teaches that refractory epilepsy patients are resistant to known treatments (see Abstract).
Pitkanen et al teach that epilepsy can be a result of traumatic brain injury (see Abstract).
.

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 
Previous 112 rejections are withdrawn in view of new amendments, arguments are moot.

Previous rejections based on Soreq et al references are withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635